A counsel fee will be allowed to Hannoch  Lassar, counsel for Pascal  Beckelman, Inc., and for William Beckelman, individually and as class representative, in the amount of twelve hundred fifty dollars, and to Herrigel, Lindabury  Herrigel, counsel for Markley Opdyke, individually and as class representative, in the sum of seven hundred fifty dollars together with costs and expenses; said counsel fees to be paid from and charged pro rata against the amounts payable by Fidelity Union Trust Company to the common stockholders of Clinton Trust Company under the terms of the offer dated November 19, 1947, made by Fidelity Union Trust Company for the purchase of the assets of Clinton Trust Company.
For granting motion: Chief Justice VANDERBILT, and Justices CASE, HEHER, WACHENFELD, BURLING and ACKERSON — 6.
Opposed: None. *Page 570